Appeal by the defendant from an order of the Supreme Court, Kings County (Guzman, J.), dated August 30, 2011, which denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on June 30, 1998.
Ordered that the order is affirmed.
Considering the defendant’s extensive criminal history, pattern of committing crimes while on parole, and institutional record, which included 11 infractions, 6 of which were tier III infractions, the Supreme Court properly determined that substantial justice dictated the denial of the defendant’s motion for resentencing pursuant to CPL 440.46 (see People v Cabrera, 103 AD3d 748 [2013]; People v Franklin, 101 AD3d 1148 [2012], lv denied 20 NY3d 1098 [2013]; People v Barnes, 95 AD3d 1029, 1030 [2012]). Contrary to the defendant’s contention, the evidence of his rehabilitation does not outweigh his criminal history, institutional record, and pattern of successive reoffenses while on parole (see People v Cabrera, 103 AD3d at 748-749; People v Franklin, 101 AD3d at 1149). Balkin, J.P., Leventhal, Lott and Sgroi, JJ., concur.